— Appeal by defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered June 17, 1981, convicting her of attempted grand larceny in the second degree, upon her plea of guilty, and imposing sentence. Judgment affirmed. Defendant’s plea of guilty operated as a waiver of her claimed statutory right to dismissal of the indictment pursuant to CPL 210.20 (subd 1, par [g]) on the ground that the People were not ready for trial within the period prescribed by CPL 30.30 (People v Suarez, 55 NY2d 940; People v Savage, 54 NY2d 697; People v Friscia, 51 NY2d 845). Moreover, the record of the plea colloquy makes it clear that defendant made a voluntary and intentional surrender of her constitutional right to a speedy trial (see People v Rodriguez, 50 NY2d 553, 557; People v Blakley, 34 NY2d 311, 314; People v White, 32 NY2d 393, 399; cf. People v Schurmann, 81 AD2d 898). In any event, we note that no denial of defendant’s constitutional right to a speedy trial has been demonstrated (see People v Taranovich, 37 NY2d 442). Mangano, J. P., O’Connor, Brown and Boyers, JJ., concur.